Case 20-10250-pmm        Doc 13    Filed 02/03/20 Entered 02/03/20 17:36:33             Desc Main
                                  Document     Page 1 of 11



                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                   :
                                         : Case No.: 20-10250
Christopher P. Valuntas                  : Chapter 13
                                         : Judge Eric L. Frank
                               Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                         :
HSBC Bank USA, National Association      : Date and Time of Hearing
as Trustee for Wells Fargo Asset         : Place of Hearing
SecuritiesCorporation, Mortgage Asset-   : March 3, 2020 at 11:00 a.m.
Backed Pass-Through Certificates,        :
Series 2007-PA3                          : 400 Washington Street
                                 Movant, : Courtroom #1
       vs                                : Reading, PA, 19601
                                         :
Christopher P Valuntas
Kimberly R Valuntas

Scott F. Waterman
                              Respondents.

  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
 AND MOTION FOR SANCTIONS IN THE FORM OF IN REM RELIEF WITH 30-DAY
 WAIVER TO PERMIT HSBC BANK USA, NATIONAL ASSOCIATION AS TRUSTEE
  FOR WELLS FARGO ASSET SECURITIESCORPORATION, MORTGAGE ASSET-
 BACKED PASS-THROUGH CERTIFICATES, SERIES 2007-PA3 TO FORECLOSE ON
              5727 RICKY RIDGE TRAIL, OREFIELD, PA 18069

       HSBC Bank USA, National Association as Trustee for Wells Fargo Asset

SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-PA3 (the

"Creditor") moves this Court, under Bankruptcy Code §§ 361, 362, 363, 1301, and other sections

of Title 11 of the United States Code, and under Federal Rules of Bankruptcy Procedure 4001

and 6007 for an order conditioning, modifying, or dissolving the automatic stay imposed by

Bankruptcy Code § 362, and the Co-Debtor Stay imposed by Bankruptcy Code § 1301, and

imposing sanctions in the form of in rem relief pursuant to § 362(d)(4). In support of this Motion,

Creditor avers as follows:



20-002658_KKC
Case 20-10250-pmm        Doc 13    Filed 02/03/20 Entered 02/03/20 17:36:33               Desc Main
                                  Document     Page 2 of 11



        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.

        4.     Christopher P. Valuntas (''Debtor'') filed a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code on January 14, 2020, ("Petition").

        5.     Debtor and Kimberly R Valuntas (“Co-Debtor”) is currently obligated to HSBC

Bank USA, National Association as Trustee for Wells Fargo Asset SecuritiesCorporation,

Mortgage Asset-Backed Pass-Through Certificates, Series 2007-PA3, under the terms of a

certain Note, dated April 27, 2007, in the original principal amount of $435,000.00 executed by

Debtor (hereinafter "Note").

        6.     As security for repayment of the Note, Debtor and Co-Debtor executed a certain

Mortgage, dated of even date and of even amount, currently in favor of HSBC Bank USA,

National Association as Trustee for Wells Fargo Asset SecuritiesCorporation, Mortgage Asset-

Backed Pass-Through Certificates, Series 2007-PA3, with respect to certain real property owned

by the Debtor located at 5727 Ricky Ridge Trail, Orefield, PA 18069 (hereinafter "Mortgaged

Premises") and being recorded in Lehigh County Recordings Office at Instrument Number

7414767 on May 2, 2007 in the Office of the Recorder of Deeds in and for Lehigh County,

Pennsylvania ("Mortgage").

        7.     Debtor(s) and Co-Debtor executed a promissory note secured by a mortgage or

deed of trust. The promissory note is either made payable to Creditor or has been duly indorsed.


20-002658_KKC
Case 20-10250-pmm             Doc 13     Filed 02/03/20 Entered 02/03/20 17:36:33                      Desc Main
                                        Document     Page 3 of 11



 Creditor, directly or through an agent, has possession of the promissory note. Creditor is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

        8.       Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,

judgments, mortgages, and security agreements in support of right to seek a lift of the automatic

stay and foreclose if necessary.

        9.       Debtor has failed to make pre-petition mortgage payments for the past 31 months,

as of January 30, 2020.

        10.      Due to said failure by Debtor to make payments when due, Creditor lacks

adequate protection of its security interest in the Mortgaged Premises.

        11.      As of January 30, 2020, the total loan balance and the contractual amount past due

to HSBC Bank USA, National Association as Trustee for Wells Fargo Asset

SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-PA3 in

arrearages are $536,543.93* and $116,372.01, respectively.

        12.      Creditor is entitled to sanctions in the form of in rem relief under 11 U.S.C.

§362(d)(4) so that the Property cannot be subject to the automatic stay in a subsequent

bankruptcy filing for a period of two years pursuant to 11 U.S.C. § 362(d)(4).

        13.      The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of HSBC Bank USA, National Association as Trustee for Wells Fargo

Asset SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-

PA3 in the Mortgaged Premises, pursuant to Section 362(d)(1).



* $82,837.54 of this amount is the deferred principal balance and the borrower does not pay interest or make
monthly payments on this amount.


20-002658_KKC
Case 20-10250-pmm        Doc 13     Filed 02/03/20 Entered 02/03/20 17:36:33               Desc Main
                                   Document     Page 4 of 11



       14.     The Co-Debtor Stay of Section 1301 of the Bankruptcy Code should be

terminated with respect to the interest of HSBC Bank USA, National Association as Trustee for

Wells Fargo Asset SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates,

Series 2007-PA3 in the Mortgaged Premises, pursuant to Section 1301(c).

       15.     Debtor has engaged in a scheme to delay, hinder and defraud creditors that

involves multiple bankruptcy filings affecting the Property. These serial filings have caused the

cancellation of three foreclosure sales. The sequence of events is as follows:

       a.      The first bankruptcy, case no. 18-17607, was filed on November 15, 2018, just a

               day before the Sheriff's sale scheduled for November 16, 2018. The case was

               dismissed April 18, 2019 for failure to make plan payments. A copy of the

               bankruptcy docket is attached as Exhibit A.


       b.      The second bankruptcy, case no. 19-15271 was filed on August 22, 2019, on the

               day before the Sheriff's sale scheduled for August 23, 2019. The case was

               dismissed on September 26, 2019 for failure to file required documents. A copy of

               the bankruptcy docket is attached as Exhibit B.


       c.      The current case is the Debtor’s third filing. This bankruptcy case was filed

               January 14, 2020. The foreclosure sale was scheduled for February 21, 2020 but

               stayed by the filing of the current case by the Debtor. The Debtor has not shown

               any changed circumstances that might lead the Court to believe this case will be

               any more successful than the prior failed cases. In fact, as with the prior filings,

               the Debtor filed a bare-bones petition without the requisite schedules or a

               proposed plan.


20-002658_KKC
Case 20-10250-pmm       Doc 13     Filed 02/03/20 Entered 02/03/20 17:36:33                Desc Main
                                  Document     Page 5 of 11



16.   Under 11 U.S.C. § 1325(a)(3), a bankruptcy petitioner must propose a Chapter 13 plan in

      good faith and not by any means forbidden by law. In determining whether good faith

      exists, the court must conduct a facts intensive review based upon the totality of the

      circumstances. In re Legree, 2002 Bankr. LEXIS 1560, *1, 285 B.R. 615 (Bankr. E.D. Pa.

      2002). Factors to consider include, but are not limited to: (1) the nature of the debt; (2)

      the timing of the petition; (3) how the debt arose; (4) the debtor's motive in filing the

      petition; (5) the effect on creditors; (6) the debtor's treatment of creditors pre-petition and

      post-petition; and (7) whether the debtor has been forthcoming with the bankruptcy court.

      Serial filings should also be weighed in considering the totality of the circumstances. A

      history of serial filings and dismissals can be evidence of bad faith. A debtor's pre-

      petition conduct and the frequency with which the debtor has sought previous bankruptcy

      relief are elements in the debtor's total circumstances. In re Legree, 2002 Bankr. LEXIS

      1560, *1, 285 B.R. 615 (Bankr. E.D. Pa. 2002).

17.   The Debtor's current Chapter 13 filing has not been made in good faith and thus violates

      11 U.S.C. § 1325(3). Debtor has never completed any of the Chapter 13 plans. The first

      case was dismissed for failure to make plan payments. In the last case the Debtor failed to

      file required document and therefore the case was dismissed for failure to file documents.

      In the current case, the Debtor has failed to file or submit all of the documents required by

      Fed. R. Bankr. P. 1007 and a deadline has been set for January 28, 2020 to submit these

      documents. The prior case was dismissed within 4 months of the current filing. Based on

      the number of prior filings and or dismissals, and no significant change in circumstances,

      it is clear that the current case was filed for the sole purpose of delaying the sheriff’s sale.

        I.    Law and Argument


20-002658_KKC
Case 20-10250-pmm          Doc 13    Filed 02/03/20 Entered 02/03/20 17:36:33              Desc Main
                                    Document     Page 6 of 11



                The Court should sanction Debtor and protect Creditor by issuing an order

      granting in rem relief. The totality of the circumstances shows that Debtor has abused the

      bankruptcy system to delay, hinder and defraud Creditor's right to collateral.

                A.       The court should grant in rem relief because the failure to prosecute
                     two bankruptcy cases, together with the timing of the petitions, including
                     the present petition, evidence Debtor's scheme to delay, hinder and
                     defraud creditors under 11 U.S.C. §362(d)(4).


                Creditor is entitled to sanctions in the form of in rem relief under 11 U.S.C.

      §362(d)(4) so that the Property cannot be subject to the automatic stay in a subsequent

      bankruptcy for a period of two years pursuant to 11 U.S.C. §362(d)(4) for the reasons that

      follow.

                One of the primary purposes of the bankruptcy code is to provide the "honest but

      unfortunate debtor" with the opportunity to make a "fresh start". 308 B.R. 843, 848-849

      (E.D. Tenn 2004). However, all bankruptcy petitions must be filed in good faith and must

      be fundamentally fair in a manner that complies with the spirit of the Bankruptcy Codes

      provisions. Id. In making a determination as to whether a bankruptcy filing is made in

      good faith, the Court uses a totality of the circumstances test. In re Legree, 285 B.R. 615

      (Banrk. E.D. Pa. 2002). Factors to consider include, but are not limited to: (1) the nature

      of the debt; (2) the timing of the petition; (3) how the debt arose; (4) the debtor's motive

      in filing the petition; (5) the effect on creditors; (6) the debtor's treatment of creditors pre-

      petition and post-petition; and (7) whether the debtor has been forthcoming with the

      bankruptcy court. Serial filings should also be weighed in consider the totality of

      circumstances. A history of serial filings and dismissals can be evidence of bad faith. A




20-002658_KKC
Case 20-10250-pmm         Doc 13    Filed 02/03/20 Entered 02/03/20 17:36:33             Desc Main
                                   Document     Page 7 of 11



      debtor's pre-petition conduct and the frequency with which the debtor has sought previous

      bankruptcy relief are elements in the debtor's total circumstances. Id.

                   1. Multiple filings immediately preceding foreclosure sales are evidence of
                      bad faith.


                Debtor has engaged in a scheme to delay, hinder and defraud creditors as evidence

      by the multiple bankruptcy filings that go back to 2018. The facts in this case are

      strikingly similar to the facts of In re Dupuy, 308 B.R. 843 (E.D. Tenn 2004). As in the

      present case, the debtor in Dupuy filed his bankruptcies on the eve of foreclosure sales.

      Id. The Dupuy court held that the debtor's motivation in filing his bankruptcies on the eve

      of foreclosure sales was to delay the foreclosure proceedings and that such conduct

      constituted bad faith. Id. The court further held that the debtor had repeatedly filed his

      bankruptcy cases in bad faith, in clear attempts to prejudice the rights of the foreclosure

      creditor and had used the automatic stay as a "shield to avoid any unfavorable result." Id.

      At 850.

                   2. Debtor’s multiple filings evidence bad faith.

                A review of the Debtor's two prior bankruptcy cases reveals that Debtor did not

      take all the steps towards prosecuting the bankruptcy cases as one was dismissed for

      failure to make the required payment to the Chapter 13 Trustee and the other was

      dismissed for failure to filed required documents. Rather, the evidence shows that Debtor

      has consistently filed petitions at the last minute and then failed to play by the same rules

      invoked to stay Creditor's rights in the Property. Debtor has not completed either of the

      past Chapter 13 bankruptcy cases. Debtor's sole accomplishment has been to prevent




20-002658_KKC
Case 20-10250-pmm           Doc 13    Filed 02/03/20 Entered 02/03/20 17:36:33            Desc Main
                                     Document     Page 8 of 11



       Creditor from proceeding in its foreclosure action several times. Debtor has acted in bad

       faith.

                     3. Debtor's repeated inability to cure the default evidences bad faith.

                As further evidence of Debtor's scheme, is the fact that the loan in question is

       delinquent and contractually due for the July 1, 2017 payment, as of January 30, 2020. As

       a result, the totality of the circumstances shows that the Debtor has been filing petitions in

       bad faith in order to delay and disrupt the foreclose process and preclude Creditor for

       exercising its remedies pursuant to the loan documents.

                B.      The Court should grant in rem relief to prevent future abuse.

       In rem relief will protect Creditor from future abuses and minimizes damages to Creditor

going forward. Due to the history of abusive filings, Creditor respectfully requests sanctions in

the form of in rem relief to prevent Debtor or any other party who has or acquires an interest

from filing another bankruptcy for the sole purpose of delaying a foreclosure sale of the subject

Property. The code allows for such relief, and the purpose and effect of that section is to prevent

successive attempts at abuse from affecting Creditor's rights in the collateral. CF. In re Lee, 467

B.R. 906, 920-22 (6th Cir. B.A.P. 2012). Such an order is justified here where the facts show two

filings on the eve of sale, followed by a lack of diligence in prosecuting the current bankruptcy

case. As a result, an in rem relief order is the only way to avoid future abuse.

       WHEREFORE, HSBC Bank USA, National Association as Trustee for Wells Fargo

Asset SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-

PA3 respectfully requests this Honorable Court to enter an Order:

           a) Terminating the automatic stay of Section 362 and Co-Debtor Stay of Section

                1301; and


20-002658_KKC
Case 20-10250-pmm    Doc 13    Filed 02/03/20 Entered 02/03/20 17:36:33           Desc Main
                              Document     Page 9 of 11



        b) Imposing sanctions in the form of in rem relief under 11 U.S.C. §362(d)(4),

           terminating the Automatic as it affects the interest of HSBC Bank USA, National

           Association as Trustee for Wells Fargo Asset SecuritiesCorporation, Mortgage

           Asset-Backed Pass-Through Certificates, Series 2007-PA3 in the Mortgaged

           Premises of the Debtor specifically identified in the Mortgage; and

        c) In the event of dismissal, prohibiting Debtor and Co-Debtor from filing another

           bankruptcy petition, under any chapter, for a period of 180 days.

        d) Such other relief as this Honorable Court may deem just.




                                                 Respectfully submitted,
                                                 /s/ Karina Velter
                                                 Karina Velter, Esquire (94781)
                                                 Adam B. Hall (323867)
                                                 Sarah E. Barngrover (323972)
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216-5028
                                                 Telephone: 614-220-5611
                                                 Fax: 614-627-8181
                                                 Attorneys for Creditor
                                                 The case attorney for this file is Karina
                                                 Velter.
                                                 Contact email is kvelter@manleydeas.com




20-002658_KKC
Case 20-10250-pmm        Doc 13      Filed 02/03/20 Entered 02/03/20 17:36:33         Desc Main
                                   Document      Page 10 of 11




                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                   :
                                         : Case No.: 20-10250
Christopher P. Valuntas                  : Chapter 13
                                         : Judge Eric L. Frank
                               Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                         :
HSBC Bank USA, National Association      : Date and Time of Hearing
as Trustee for Wells Fargo Asset         : Place of Hearing
SecuritiesCorporation, Mortgage Asset-   : March 3, 2020 at 11:00 a.m.
Backed Pass-Through Certificates,        :
Series 2007-PA3                          : 400 Washington Street
                                 Movant, : Courtroom #1
       vs                                : Reading, PA, 19601
                                         :
Christopher P Valuntas
Kimberly R Valuntas

Scott F. Waterman
                                 Respondents.

                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay and Co-Debtor Stay and Motion for Sanctions in the form of In Rem Relief with

30-day Waiver to permit HSBC Bank USA, National Association as Trustee for Wells Fargo

Asset SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-

PA3 to foreclose on 5727 Ricky Ridge Trail, Orefield, PA 18069 was served on the parties listed

below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Scott F. Waterman (Chapter 13), Chapter 13 Trustee, 2901 St. Lawrence Ave., Suite 100,
   Reading, PA 19606

   Paul H. Young, Attorney for Christopher P. Valuntas, Young Marr & Associates, 3554
   Hulmeville Road, Suite 102, Bensalem, PA 19020, support@ymalaw.com



20-002658_KKC
Case 20-10250-pmm        Doc 13     Filed 02/03/20 Entered 02/03/20 17:36:33          Desc Main
                                  Document      Page 11 of 11



The below listed parties were served via regular U.S. Mail, postage prepaid, on February 3,
2020:

  Christopher P Valuntas and Kimberly R Valuntas, 5727 Ricky Ridge Trail, Orefield, PA
  18069


       February 3, 2020
DATE: ___________________
                                                     /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




20-002658_KKC
